In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00410-CV


                    IN RE BOBBIE DEWAYNE GRUBBS, RELATOR

                               ORIGINAL PROCEEDING

                                  December 13, 2018

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Relator Bobbie DeWayne Grubbs, a Texas prison inmate appearing pro se, filed a

petition for writ of mandamus requesting that this court order the Honorable John B.

Board, Judge of the 181st District Court of Potter County, to respond to relator’s motions

and notices filed in the trial court. However, Grubbs did not accompany his petition with

the required filing fee or proof of indigence and the materials required by Chapter 14 of

the Texas Civil Practice and Remedies Code.


      By letter of November 19, 2018, we directed Grubbs to pay the filing fee or file an

affidavit of indigence, and if indigent, to comply with Chapter 14 by filing an affidavit

describing his previous filings and a certified copy of his inmate trust account statement.

See TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.002 (West 2017) (stating that Chapter 14
applies to original proceedings brought by an inmate in an appellate court); 14.004 (West

2017). The letter further notified Grubbs that the proceeding would be subject to dismissal

without further notice, should he fail to comply by November 29. TEX. R. APP. P. 42.3(c).

To date, Grubbs has neither paid the filing fee nor submitted the materials necessary to

proceed under Chapter 14.


       Accordingly, Grubbs’ petition for writ of mandamus is dismissed for failure to

comply with a requirement of the appellate rules and an order of this court. TEX. R. APP.

P. 42.3(c).


                                                        James T. Campbell
                                                           Justice




                                            2